EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voicemail from Chun-Ming Shih on 03/25/2021.
The application has been amended as follows: 
	In the claims:

In claim 4's line 1–2, delete "with nozzles capable of raising and lowering" ; and
In claim 9's line 1–2, delete "with nozzles capable of raising and lowering".

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowing claim 1 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a 3D print head (limited to realm of additive manufacturing as generally understood by the definitions and subject matter associated with B29C64) comprising two nozzles capable of raising and lowering with respect to a carrier which movable along a horizontal slide rail such that a push rod is selectively pushed by an interference structure to rotate a swing arm which then pushes one of the nozzles down. 
LI PG Publication No. 20210060859 is the English Equivalent of CN 207682959 (of record) and discloses a 3D print head (Figure 1, ¶ 44), the 3D print head comprising:

    PNG
    media_image1.png
    298
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    272
    238
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    273
    316
    media_image3.png
    Greyscale

a carrier (Figures 1–3, 100; ¶ 44);
a pair of nozzle assemblies (Figure 2, 200) disposed on the carrier (Figure 2), each of the nozzle assemblies including a nozzle (Figure 2) and an elastic member (Figure 2, 500; ¶ 49) separately; each nozzle assembly being movably coupled to the carrier and capable of raising and lowering with respect to the carrier (¶ 51), and each elastic member is connected between the carrier and the corresponding nozzle (Figure 2), so that the nozzles can be lifted with respect to the carrier respectively (¶ 51);
a swing arm (Figure 4, 400/410) pivotally connected to the carrier (via 600 illustrated in Figure 3; ¶ 54), the swing arm swinging so that one end of the swing arm can be moved between the nozzles and capable of selectively pushing one of the nozzles down (¶ 54).
However, LI's print head transfers motion from motor to the nozzle assemblies by way of gears instead of a push rod and interference structures. 
Therefore, LI fails to disclose:
interference structures;
a horizontal slide rail;
the carrier connected with the horizontal slide rail;

wherein, the carrier is movable along the horizontal slide rail such that the push rod is selectively pushed by one of the interference structures to rotate the swing arm. 
WANG CN 105291436 (of record) (see attached machine translation) teaches interference structures (left half of 203 in Figures 1 and 2) and a push rod (portion of 202 near 2031 in Figure 2) extending from a swing arm (202; ¶34) disposed corresponding to the interference structures (see relationship of 2031 to the left hand right halves of 203). See reproduction below: 

    PNG
    media_image4.png
    233
    352
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    152
    256
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    150
    222
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the above teachings of WANG in place of the gear mechanism of LI for the benefit of a cheaper and lighter print head assembly (as taught by WANG at ¶54).
WANG). This is the inverse of the movable relationship claimed. 
Therefore, the obvious arrangement above fails to arrive at 
1) a horizontal slide rail;
2) a carrier connected with the horizontal slide rail; and
3) wherein, the carrier is movable along the horizontal slide rail such that the push rod is selectively pushed by one of the interference structures to rotate the swing arm. 
WANG further teaches that the left or right external force applied to the interference search structures can be realized by other mechanical means where the print head (and the carrier) is configured to move relative to the interference structures (see ¶40). This generic disclosure is relevant to arriving at the deficient limitations but is not enough on its own. 
CHEN CN 106217880 (of record) (see attached machine translation)  discloses pair of nozzle assemblies (for example one nozzle assembly includes items 1, 2, 3, 4, 5, 6, 7, 8 9; ¶47) with a nozzle (1) and reset elastic member (8; ¶11 and 47), each nozzle being movably coupled to a carrier (2 or 19) which is configured to translate along a slide rail (4 14). However, these structures do not naturally lend themselves to filing the voids of the combination above even with impermissible hindsight. Please see reproduction below. 

    PNG
    media_image7.png
    299
    292
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    297
    253
    media_image8.png
    Greyscale

The same is true for KR 20180068406's (of record) arm 431 reproduced below: 

    PNG
    media_image9.png
    300
    334
    media_image9.png
    Greyscale
  
    PNG
    media_image10.png
    203
    357
    media_image10.png
    Greyscale

These references teach one nozzle which moves relative to another nozzle but fail to remedy the above deficiencies:
US Patent No. 5503785 teaches a dual nozzle assembly ( Figure 1) with one nozzle ( 14) that moves up and down relative to the other nozzle (See Figure 6); and 
US PG Publication No. 20090035405's Figures 2A-2B and WO 2018122390's illustration of two nozzles (14 and 15) but only one is moved up and down (15 and is biased by a spring) relative to a stationary nozzle (14).

These references teach rocking/pivoting the nozzles relative to each other but not respective lifting of each nozzle and fail to remedy the above deficiencies:
CN 204431740 (of record); 
US PG Publication No. 20070228590; and
US PG Publication No. 20140242208.
US PG Publication No. 20150290861 teaches a retracting extruder barrel but also fails to remedy the above deficiencies. 
Therefore, claim 1 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a 3D print head (limited to realm of additive manufacturing as generally understood by the definitions and subject matter associated with B29C64) comprising two nozzles capable of raising and lowering with respect to a carrier which movable along a horizontal slide rail such that a push rod is selectively pushed by an interference structure to rotate a swing arm which then pushes one of the nozzles down. 
Claims 2–11 are allowed for the same reasons via their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
	After closely examining the Information Disclosure Statements submitted by the Applicant to date, the Examiner wishes to make of record the following US Patents, Publications, or other English equivalents corresponding to the foreign references identified in the Information Disclosure Statements filed on 12/29/2020 and 03/06/2020:
CN 105291436 = No English Equivalents Located;
CN 106217880 = No English Equivalents Located;
CN 204431740 = No English Equivalents Located;
CN 207682959 = US 2021060859;
KR 101953789 =No English Equivalents Located;
KR 20150102244 =No English Equivalents Located;
KR 20180068406 =No English Equivalents Located;

	Of the above, the following references were not supplied in any of the Information Disclosure Statements submitted by the Applicant and, therefore, are cited in the attached PTO-892 to be made of record:
US 2021060859; and
US 20190084228. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
	While the above paragraphs in this section appear somewhat generic, this should not take away from their meaning. These paragraphs were considered and their inclusion is intentional. No limitations herein invoke 35 USC 112(f).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743